          Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


     HITEL TECHNOLOGIES LLC,

                 Plaintiff                           Case No. 6:20-cv-01205-ADA


                 v.                                  JURY TRIAL DEMANDED


     GAP, INC.

                 Defendant



           AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Hitel Technologies LLC (“Hitel” or “Plaintiff”) files this Complaint for

patent infringement against GAP. (“GAP” or “Defendant”), and alleges as follows:

                             NATURE OF THE ACTION

1.      This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                        PARTIES

2.      Hitel is a limited liability company organized and existing under the laws of

the State of Texas with its principal place of business in 2108 Dallas Pkwy, Suite 214-

1051, Plano, TX 75093.

3.      Upon information and belief, GAP is a corporation organized under the laws of

Delaware and has a regular and established place of business at 2432 W. Loop 340,

Suite B, Waco, Texas 76711.




AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 1
         Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 2 of 9




                            JURISDICTION AND VENUE

4.     This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

5.     Upon information and belief, Defendant is subject to personal jurisdiction of

this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and/or deriving substantial revenue

from goods and services provided to individuals in Texas and in this District.

6.     Venue is proper in this District under 28 U.S.C. § 1400 because Defendant has

committed acts of infringement and has regular and established places of business in

this judicial district.

                          OVERVIEW OF THE GAP WEBSITE

7.     Defendant      provides   for   its   customers   use   the   GAP     Website

(https://www.gap.com) (the “Accused Website”).

8.     On information and belief, Defendant provides the Accused Website that

provides the user the ability to search and navigate among various categories of

items. For these categories the user is able to search for items using keywords using

a search box.




AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 2
       Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 3 of 9




9.    On information and belief, when searching for an item category the user may

enter a keyword that does not directly match an existing category. The Accused

Website then determines the requested search term is unknown.




10.   On information and belief, the Accused Website then receives additional input



AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 3
        Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 4 of 9




from the user to select the desired category and presents a response to the user based

on the items in the selected category.




11.   On information and belief, the Accused Website learns the association between

the unknown word and the keywords associated with the item category for which a

direct relationship is formed.




             COUNT I (Infringement of U.S. Patent No. 7,689,617)

12.   Hitel incorporates the above paragraphs as though fully set forth herein.


AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 4
        Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 5 of 9




13.   Plaintiff is the owner, by assignment, of U.S. Patent No. 7,689,617 (the “’617

Patent”), entitled Dynamic Learning Navigation Systems, which issued on March 30,

2010. A copy of the ’617 Patent is attached as Exhibit PX-617.

14.   The ’617 Patent has been assigned twice. Each assignment has been recorded

with the United States Patent and Trademark Office.

https://assignment.uspto.gov/patent/index.html#/patent/search/resultAbstract?id=7
689617&type=patNum




15.   The first assignment occurred effective on January 15, 2020 from Prashant

Parikh to Monumental IP LLC.




16.   The second assignment occurred effective on June 22, 2020 from Monumental

IP LLC to Hitel Technologies LLC.




AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 5
          Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 6 of 9




17.   At no time has Noema, Inc. been an assignee of the ’617 Patent.

18.   At no time has Noema, Inc. held any ownership interest in or control over the

’617 Patent.

19.   The ’617 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

20.   Defendant has been and is now infringing one or more claims of the ’617 Patent

under 35 U.S.C. § 271 by making and using the Accused Website in the United States

without authority.

21.   Defendant has also infringed the ’617 Patent by encouraging customers (and

potential customers) to use the Accused Website to practice the claims of the ’617

Patent.

22.   Claim 1 recites:

               1.    A method performed in a system comprising user navigable

                          nodes, documents attached to the user navigable nodes,

                          keywords associated with the user navigable nodes and

                          having search and navigation capability that allows users

                          to move from node to node via links between the nodes and



AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 6
        Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 7 of 9




                         make selections when at individual nodes, the method

                         comprising, at a user navigable node within the system:

                   receiving an input from a user;

                   determining that the input contains an unknown word;

                   subsequent to the determining, navigating through the system to

                         a current node from the user navigable node based upon at

                         least one additional input from the user that was provided

                         while at the user navigable node;

                   presenting at least one response to the user based upon the

                         documents attached to the current node resulting from the

                         navigation; and

                   following presentation of the at least one response, learning one

                         or more associations between the unknown word and one

                         or more keywords from the documents attached to the

                         current node, such that a direct relationship is formed

                         between the unknown word and the one or more keywords.

23.   More particularly, Defendant infringes at least claim 1 of the ’617 Patent.

24.   As illustrated above, on information and belief, Defendant makes and uses the

Accused Website, which comprises navigable nodes, documents attached to the user

navigable nodes, keywords associated with the user navigable nodes.




AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 7
           Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 8 of 9




25.   On information and belief, the Accused Website has search and navigation

capability that allows users of the website to move from node to node via links

between the nodes and make selections when at individual nodes.

26.   On information and belief, Defendant receives an input from a user.

27.   On information and belief, Defendant determines that the input contains an

unknown word.

28.   On information and belief, subsequently, Defendant navigates through the

system to a current node from the user navigable node based upon at least one

additional input from the user that was provided while at the user navigable node.

29.   On information and belief, Defendant presents at least one response to the user

based upon the documents attached to the current node resulting from the

navigation.

30.   On information and belief, Defendant learns one or more associations between

the unknown word and one or more keywords from the documents attached to the

current node, such that a direct relationship is formed between the unknown word

and the one or more keywords.

31.   Hitel has been damaged by Defendant’s infringing activities.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment

against Defendant:

      1.       declaring that the Defendant has infringed the ’617 Patent;




AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 8
           Case 6:20-cv-01205-ADA Document 15 Filed 03/16/21 Page 9 of 9




      2.       awarding Plaintiff its damages suffered as a result of Defendant’s

               infringement of the ’617 Patent;

      3.       awarding Plaintiff its costs, attorneys’ fees, expenses, and interest;

               and

      4.       granting Plaintiff such further relief as the Court finds appropriate.

                                    JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



Dated: March 16, 2021                             Respectfully submitted,

                                                  /s/ Raymond W. Mort, III
                                                  Raymond W. Mort, III Texas
                                                  State Bar No. 00791308
                                                  raymort@austinlaw.com

                                                  THE MORT LAW FIRM, PLLC
                                                  100 Congress Ave, Suite 2000
                                                  Austin, Texas 78701
                                                  Tel/Fax: (512) 865-7950

                                                  ATTORNEYS FOR PLAINTIFF
                                                  HITEL TECHNOLOGIES LLC




AMENDED COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 9
